Citation Nr: 0406184	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-12 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1952 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 decision by the Department 
of Veterans Affairs (VA) Los Angeles, California, Regional 
Office (RO).  That decision denied service connection for the 
cause of the veteran's death.

This claim is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

The Board notes that, with the exception of an April 1976 
record, the veteran's service medical records have not been 
associated with the file.  Attempts were made to obtain the 
veteran's service medical records from the National Personnel 
Records Center (NPRC).  The NPRC, in May 2002, responded that 
the veteran's service medical records were not located.  
However, attempts were not made to obtain any service medical 
records from other sources.  Specifically, the April 1976 
treatment note of record indicates that the veteran was 
treated at the Air Force Clinic at Ramstein Air Force Base in 
Germany.  This facility should be contacted and any available 
treatment records requested.

Likewise, a June 1980 treatment record from the clinic at 
Vandenberg Air Force Base indicated that the veteran sought 
treatment there for chest pains.  The clinic should be 
contacted and copies of any available treatment records 
requested.

Finally, the appellant reported that the veteran was treated 
for a heart attack at Nebraska Methodist Hospital in Omaha, 
Nebraska in 1980.  A release for these private treatment 
records should be obtained from the appellant so that the 
records regarding the veteran's treatment may be requested 
from the facility.

Accordingly, the claim is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's service medical 
records through official channels.  In 
addition, the RO should contact Ramstein 
Air Force Base in Germany and request any 
available copies of clinical records 
pertaining to treatment sought by the 
veteran.

2.  The RO should contact the clinic at 
Vandenberg Air Force Base and request any 
copies of clinical records pertaining to 
treatment sought by the veteran.

3.  After securing the necessary release, 
the RO should obtain treatment records 
from Nebraska Methodist Hospital in Omaha 
Nebraska pertaining to treatment sought 
by the veteran in 1980.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



